Citation Nr: 1503001	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-16 409A	)	DATE
	)
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a back injury due to shrapnel.

3. Entitlement to service connection for a bilateral foot disability.

4. Entitlement to service connection for a skin disability, claimed as a rash.

5. Whether the Veteran submitted a timely appeal of the denial of service connection for a dental injury.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental injury.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, November 2009 letter decision, and a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran also perfected an appeal of the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In a September 2011 rating decision, the RO granted service connection for PTSD.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for PTSD is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Veteran had requested a hearing before the Board.  Per the Veteran's request, a videoconference hearing was scheduled to take place in January 2015.  Prior to the hearing, the Veteran's representative notified VA that he wished withdraw the appeal, and therefore cancelled the scheduled hearing.

This is a paperless file located on the Veterans Benefits Management System (VBMS).
FINDING OF FACT

On January 12, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


